

EXHIBIT 10.12


FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT
pursuant to the
SOLUTIA INC. NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN


Participant:


Grant Date:


Number of Restricted Stock Units granted:




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Solutia Inc., a
company organized in the State of Delaware (the “Company”), and the Participant
specified above, pursuant to the Solutia Inc. Non-Employee Director Stock
Compensation Plan as in effect and as amended from time to time (the “Plan”).
 
WHEREAS, it has been determined under the Plan that the Company will grant the
Restricted Stock Units provided herein to the Participant;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1. Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.  In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
2. Grant of Restricted Stock Unit Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Stock Units specified above.  Except as otherwise provided by Section 10.12 of
the Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s stockholder
interest in the Company for any reason.  The Participant shall not have the
rights of a stockholder in respect of any Share underlying this Award until such
Share is delivered to the Participant in accordance with Section 4.
 
3. Vesting.
 
3.1 Except as otherwise provided in this Section 3, one-third of the Restricted
Stock Units subject to this grant shall vest immediately and the remaining
Restricted Stock Units shall become
 

 
 

--------------------------------------------------------------------------------

 

3.2 unrestricted and vested pro rata on each of the first two anniversaries of
the Grant Date specified above (one-third of the total grant on the first
anniversary and one-third on the second anniversary of the Grant Date).
 
3.3  Except as otherwise provided in this Section 3, if the Participant’s
service on the Board terminates for any reason, including but not limited to the
Participant’s Disability,  prior to the full vesting of all or any portion of
the Restricted Stock Units awarded under this Agreement, such unvested portion
of the Restricted Stock Units shall continue to vest according to the vesting
schedule set forth in Section 3.1. For purposes of this Agreement, “Disability”
shall mean any physical or mental disability which is determined to be total and
permanent by a doctor selected in good faith by the Company.
 
3.4 If the Participant’s service on the Board terminates due to the
Participant’s death, the Restricted Stock Units shall become vested as of the
date of any such termination.
 
4.  Delivery of Shares.   Subject to the terms of the Plan, if the Restricted
Stock Units awarded by this Agreement become vested, the Company shall promptly
distribute to the Participant the number of Shares equal to the number of
Restricted Stock Units that so vested; provided that the Company may defer
distribution of Shares to a date the Participant is not subject to any Company
“blackout” policy or other trading restriction imposed by the Company; provided
that any distribution of Shares shall in any event be made by the date that is
2-1/2 months from the end of the calendar year in which the applicable
Restricted Stock Units vested.  In connection with the delivery of the Shares
pursuant to this Agreement, the Participant agrees to execute any documents
reasonably requested by the Company.
 
5. Dividends and Other Distributions.  There is no guarantee by the Company that
dividends will be paid.  All dividends and other distributions paid with respect
to the Shares underlying the Restricted Stock Units, whether paid in cash,
Shares, or other property (the “Distributions”), shall be held by the Company
and subject to the same vesting requirements and restrictions on transferability
and forfeitability as the Restricted Stock Unit with respect to which such
Distributions were paid.  The Distributions shall be paid at the time the Shares
underlying the Restricted Stock Units are delivered pursuant to Section 4.
 
6. Non-transferability.  Restricted Stock Units, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not, prior
to vesting, be sold, exchanged, transferred, assigned or otherwise disposed of
in any way by the Participant (or any beneficiary(ies) of the Participant),
other than by testamentary disposition by the Participant or the laws of descent
and distribution.  Any such Restricted Stock Unit, and any rights and interests
with respect thereto, shall not, prior to delivery of Shares, be pledged or
encumbered in any way by the Participant (or any beneficiary(ies) of the
Participant) and shall not, prior to delivery of Shares, be subject to
execution, attachment or similar legal process.  Any attempt to sell, exchange,
transfer, assign, pledge, encumber or otherwise dispose of in any way any of the
Restricted Stock Units, or the levy of any execution, attachment or similar
legal process upon the Restricted Stock Units, contrary to the terms and
provisions of this Agreement and/or the Plan shall be null and void and without
legal force or effect.
 
7. Entire Agreement; Amendment.  This Agreement, together with the Plan contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Board Committee responsible for Director compensation shall
have
 

 
2

--------------------------------------------------------------------------------

 

8. the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan.  This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
 
9. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
 
10. Notices.  Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
10.1 If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
 
10.2 If such notice is to the Participant, at his or her email or home address
as shown on the Company’s records, or at such other address as the Participant,
by notice to the Company, shall designate in writing from time to time.
 
11. Compliance with Laws.  The issuance of any Shares pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Exchange Act and
the respective rules and regulations promulgated thereunder), and any other law
or regulation applicable thereto.  The Company shall not be obligated to issue
any Shares pursuant to this Agreement if such issuance would violate any such
requirements.
 
12. Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign any part of this Agreement without
the prior express written consent of the Company.
 
13. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
 
14. Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
 
15. Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
 
16. Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
 

 
3

--------------------------------------------------------------------------------

 

17. other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.
 



       
Participant Name
               
Participant Signature
               
Date
 



 

--------------------------------------------------------------------------------
